Name: Commission Regulation (EC) No 902/98 of 28 April 1998 amending Regulation (EC) No 2573/97 fixing the reference prices for fishery products for the 1998 fishing year (Text with EEA relevance)
 Type: Regulation
 Subject Matter: prices;  fisheries
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 127/6 29. 4. 98 COMMISSION REGULATION (EC) No 902/98 of 28 April 1998 amending Regulation (EC) No 2573/97 fixing the reference prices for fishery products for the 1998 fishing year (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organisation of the market in fishery and aquaculture products (1), as last amended by Regulation (EC) No 3318/94 (2), and in par- ticular the first subparagraph of Article 22(6) and Article 23(5) thereof, Whereas Article 22(1) of Regulation (EEC) No 3759/92 provides, inter alia, for the annual fixing of reference prices by category of products, to be valid throughout the Community in respect of products listed in Annexes I, II, III, IV(B) and V to that Regulation, subject to the consul- tation procedures for certain products within the frame- work of the General Agreement on Tariffs and Trade (GATT); whereas the said prices have been adopted by the Commission in Regulation (EC) No 2573/97 (3); Whereas the adjustment factors for frozen squid of the genus Loligo spp. which apply under the reference price system were amended by Commission Regulation (EC) No 901/98 (4) to take account of market and guide price movements; whereas these amendments mean an adjust- ment of the prices concerned; Whereas, to meet the needs of the market, separate reference prices should be set for salted cod of the species Gadus macrocephalus; whereas the relevant presentations of salted cod should also be amended to take account of market conditions for these products; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2573/97 is amended as follows: The reference prices for the 1998 marketing year for various products appearing in Annexes II, IV(B) and V to Regulation (EEC) No 3759/92 are fixed as indicated in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 1 May 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 1998. For the Commission Emma BONINO Member of the Commission (1) OJ L 388, 31. 12. 1992, p. 1. (2) OJ L 350, 31. 12. 1994, p. 15. (3) OJ L 350, 20. 12. 1997, p. 46. (4) See page 4 of this Official Journal. ¬ ¬EN Official Journal of the European Communities L 127/729. 4. 98 ANNEX 2. Reference prices for the products listed in Annex II to Regulation (EEC) No 3759/92 CN code Description Reference prices(ECU/tonne) C. Frozen products falling within CN code 0307: Squid of the genus Loligo spp. 0307 49 35  Loligo patagonica: whole, not cleaned 898 cleaned 1 078 0307 49 31  Loligo vulgaris: whole, not cleaned 2 246 cleaned 2 605 0307 49 33  Loligo pealei: whole, not cleaned 1 572 cleaned 1 797 ex 0307 49 38  Loligo opalescens: whole, not cleaned 898 cleaned 1 078 ex 0307 49 38  Other species: whole, not cleaned 1 168 cleaned 1 348 5. Reference prices for the products listed in Annexes IV(B) and V to Regulation (EEC) No 3759/92 Frozen and salted products falling within CN code 0303 and 0304: Species Presentation Reference prices(ECU/tonne) 8. Cod (Gadus morhua and Gadus ogac) and fish of the species Boreogadus saida ex 0305 62 00, 0305 69 10 Salted fish, not dried nor smoked, and fish in brine :1,1 kg 2 612 =1,1 kg :2,1 kg 2 869 =2,1 kg 3 313 Cod (Gadus macroceph- alus) ex 0305 62 00 :1,33 kg 1 785 =1,33 kg :2,7 kg 2 107 =2,7 kg 2 633